Van Brunt, P. J.
It is undoubtedly true that applications for additional allowance can only be made before final costs are adjusted, but it is also true that the court may set aside a taxation of costs upon a proper application, for the purpose of allowing a motion for an extra allowance to be made. This is what was done in the case at bar. The defendant, having been mistaken in his view that he was entitled to tax the allowance which had been previously granted, asked to have the taxation opened in order that he might make a new application for an allowance, which request was granted, and we see no reason to interfere with the discretion thus exercised. The order appealed from should be affirmed, with $10 costs and disbursements. All concur.